Citation Nr: 0513719	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
urticaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and M.A.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1995 to July 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Boise, 
Idaho Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for urticaria 
and assigned a 20 percent rating and also denied service 
connection for cervical dysplasia.  In November 2002, the 
veteran testified before the undersigned at a hearing at the 
RO.  A technical malfunction destroyed the tape recording of 
that hearing and, the next day, the veteran, her witness and 
her accredited service representative participated in a 
teleconference hearing with the undersigned.  At that time, 
she withdrew the issue of service connection for cervical 
dysplasia in compliance with 38 C.F.R. § 20.202.  In July 
2003, the Board remanded this case for further evidentiary 
and procedural development.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence of record demonstrates that 
veteran's service-connected urticaria is exceptionally 
repugnant when active during a severe outbreak.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for an initial schedular rating of 50 percent 
for urticaria are met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Code 7806 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an August 2003 and an April 2004 letter from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that she should submit pertinent evidence in her 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with her claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the January 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
veteran has been examined multiple times.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

II. Factual Background

The veteran had urticaria during service.  Post-service, she 
was afforded a VA dermatology examination in November 2000.  
At that time, she reported that her skin disorder occurred 
when she was exposed to cold weather and when she exercised.  
She related that she took Benadryl or Atarax on a 
prescription basis.  She stated that she had three episodes 
of hives over the past week.  Physical examination was 
negative except for scratching on the skin and 1+ welting.  
The impression was history of urticaria, aggravated by cold, 
as well as possible cholinergic urticaria by history.  

In a February 2001 rating decision, service connection was 
granted for urticaria (hives).  The veteran's disability was 
assigned a 20 percent rating under Diagnostic Code 7118.  

In March 2001, the veteran was privately treated at the 
R.F.M.C.  At that time, she reported that she had hand 
swelling over the past week.  She related that hot or cold 
weather, dander, molds, and pollen caused the swelling.  She 
stated that she previously had allergy shots and had taken 
allergy medications that did not provide relief or caused 
hives.  Currently, her skin was clear and free of lesions.  
The diagnoses were seasonal allergies with swelling as a 
manifestation in the past and history of hives.  She was 
prescribed Allegra.  

Color photographs dated in April 2001 show that the veteran's 
eyes were swollen shut.  In addition, she had a red rash on 
her arms, legs, and feet.  Additional color photographs show 
redness on the eyelids.

During her November 2002 Board hearing, the veteran reported 
having weekly outbreaks, although they could occur more 
frequently.  She related that she did not always seek medical 
attention, but sometimes self-medicated.  She stated that her 
eyes would swell shut and that her legs, neck, back, face, 
hands, arms, chest, and other areas, might be affected.  She 
indicated that she had to get Benadryl shots.  She said that 
the itching was so severe, she would be in physical pain.  
She also related that she had laryngeal problems and used an 
asthma inhaler.  These attacks occurred 3-4 time per year.  
She reported that her life was affected because she was 
unable to go outside and play with her child.  She reported 
that she had tried Prednisone, but she gained 30 pounds and 
the steroid use caused difficulties in her marriage.  She 
would get mood swings.  The veteran's mother confirmed the 
statements made by the veteran.  

In March 2003, the veteran was again treated at the R.F.M.C.  
At that time, examination of the skin revealed an 
erythematous macular popular rash with nummular borders.  
Iris and target lesions were located on the back of the hands 
and extremities.  It was noted that the rash was itchy.  The 
impression was urticaria.  She was placed on prescription 
medications.  Color photographs taken at the time reveal that 
the skin outbreak of the red lesions was located on her 
forehead, face, neck, arms, chest, and legs, and covered 
nearly the entire areas, except for the face where it was 
located on the cheek and chin.  

In an April 2003 written statement, the veteran reported that 
she had 4 severe allergic attacks over the past several 
months.  She had sought medical attention.  These outbreaks 
caused her to miss school and rendered her unable to care for 
her child.  She also reported having less severe attacks for 
which she self-medicated.  During the attacks, she reported 
that she had swelling and itching.  She related that smaller 
hives expanded and blended into giant hives, as shown on the 
photographs.  She stated that she was unable to predict or 
control the attacks, but realized that certain situations 
might result in attacks, such as exposure to cold weather.  

In May 2004, the veteran was afforded a VA dermatology 
examination.  The examiner noted that the veteran had 6 to 7 
episodes of urticaria per year.  They lasted from 3-4 hours 
to several days, depending on the severity.  The veteran 
reported that the attacks seemed to occur with different body 
temperatures and cold weather.  Allergy testing in the past 
was negative.  She benefited from Benadryl, but other 
medications seem to make it worse.  Physical examination of 
the skin revealed puffiness of her left eyelid region over 
the orbit.  The impression was chronic recurrent urticaria, 
possibly cholinergic.  

In July 2004, correspondence was received from the veteran.  
She explained that since she never knows when an outbreak of 
her skin disorder will occur, she could not plan to see a VA 
physician when it occurred.  In addition, she explained that 
during her outbreaks, her eyes would swell shut so she could 
not travel.  She stated that she had had a severe outbreak in 
July 2003.  Her eyes swelled shut.  She thought it might have 
been precipitated by a fever.  In August 2003, she had 
another outbreak with swollen eyes.  She related that she had 
other significant outbreaks.  She provided a calendar which 
showed a significant outbreak at least once per month.  She 
also stated that she had numerous small outbreaks.

In November 2004, the veteran was afforded a VA dermatology 
examination.  The examiner noted that the veteran had skin 
problems on a regular basis.  Most of the time, she had some 
type of a skin rash or lesion, swelling of the eyes, etc., 
that occurs.  She had not had laryngeal edema over the past 
year, but she had had breakouts on a regular basis, 
especially in the heat or cold, whether it was summer or 
winter, and also with exercise.  The veteran reported that 
the heat bothered her more over her upper extremities, face, 
arms, and hands.  In the cold weather, she stated that it 
mainly bothered her lower extremities.  It was noted that the 
veteran was never entirely free of the condition.  She was 
taking 100-milligram tablets of Benadryl, which was a lot, 
probably double the dose, which made her very tired.  
However, when she felt the itching and the skin rashes coming 
on or if her eyes started to swell, she took that 
immediately.  This would help her.  She also went to the 
R.F.M.C. for injections of Benadryl and steroids, if needed.  
She tried an immunosuppressive therapy and completed the 
whole course, which she felt did not help whatsoever.  She 
had reactions throughout the whole time.  It was noted that 
she had no history of food allergies.  She underwent testing 
for other things to which she reacted.  Many things bothered 
her, but her condition seemed to occur with exposure to heat 
or cold or exercise.  

The VA examiner indicated that the veteran broke out 10-12 
times per year, at least, on a severe basis.  She also broke 
out almost daily or weekly with some type of skin rash.  
Currently, it was located on her index finger and upper 
eyelids.  The examiner opined that the veteran did not have 
the severe debilitating episodes of urticaria.  The VA 
examiner stated that the debilitating type did not come to 
her very often.  She had a steady full-time job and did well 
if the temperature was maintained.  She also had 2 small 
children for whom she cared.  Although she broke out 
regularly, the examiner opined that it was not debilitating.  
It was noted that she knew how to treat her condition with 
Benadryl, Benadryl injections, and steroid creams.  

Physical examination revealed some light edema over the upper 
eyelids today and a skin rash on her index finger of the left 
hand.  A little swelling was also noted.  She also had a skin 
rash just below her neck which she was itching.  The rash was 
red.  The diagnoses were angioedema, chronic, and urticaria, 
chronic.  

Thereafter, additional correspondence was received from the 
veteran in April 2005.  She stated that she was still having 
outbreaks, not less than once a month that lasted a day.  She 
reported that there were many days that she had small-
localized outbreaks which she did not record on a calendar 
that she submitted.  She last sought a treatment of an 
injection of Benadryl in March 2005 when her eyes were nearly 
swollen shut.  She missed a day of work to obtain treatment.  
She related that she cannot drive during the attacks as the 
Benadryl makes her sleepy.  The last attack lasted 2 days.  
She described prior attacks, the precipitating factors, and 
that they affected her eyes, hands, and legs.  She reported 
that her life as far as family and work were negatively 
affected by her skin disorder.  

III. Analysis

The Board notes that the February 2001 rating decision 
granted service connection and the currently assigned 20 
percent disability evaluation.  In April 2001, the RO 
received the veteran's notice of disagreement with the 
disability evaluation awarded to her service-connected 
urticaria.  The U.S. Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule include creation of 
Diagnostic Code 7825 for urticaria.  The new version of the 
regulation may only be applied as of the effective date of 
that change.  See VAOPGCPREC 3-2000 (2000). 

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law. See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 14.507 (precedent opinions of VA General Counsel are 
binding on Board).

The Board notes that in the January 2005 SSOC, the RO 
evaluated the veteran's claim under the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action, and did not choose to do so.  Accordingly, there is 
no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 
4.6.

Prior to August 30, 2002, urticaria did not have its own 
diagnostic code, so it was rated by analogy.  The RO rated 
urticaria as 20 percent disabling pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7118 (2002) for angioneurotic edema.  

Under that code, a 20 percent rating is warranted for attacks 
without laryngeal involvement lasting one to seven days and 
occurring five to eight times a year, or; attacks with 
laryngeal involvement of any duration occurring once or twice 
a year.  A 40 percent rating is assigned for attacks without 
laryngeal involvement lasting one to seven days or longer and 
occurring more than eight times a year, or; attacks with 
laryngeal involvement of any duration occurring more than 
once or twice a year.  See 38 C.F.R. § 4.104, Diagnostic Code 
7118 (2002).

Also for consideration is Diagnostic Code 7806 under which 
the veteran's skin disorder could be rated by analogy to 
eczema.  Under that code, a 30 percent rating is warranted 
when there is exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted when there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806 
(2002).

Under the new version of the rating schedule, effective 
August 30, 2002, the appropriate code for urticaria is 
Diagnostic Code 7825.  Under that code, a 30 percent rating 
is warranted where there are recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, requiring intermittent systemic immunosuppressive 
therapy for control.  A 60 percent rating is warranted where 
there are recurrent debilitating episodes occurring at least 
four times during the past-12 month period despite continuous 
immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic 
Code 7825 (2004), effective August 30, 2002.  This version of 
the rating schedule may be applied as of August 30, 2002.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak of 
the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  Bowers; Ardison.

In this case, the veteran has been examined multiple times.  
Her skin disorder has been evaluated at varying degrees of 
disability, although not during a severe state.  The Board 
also has her own testimony and color photographs which show 
severe disability level.  The Board finds the evidence as a 
whole sufficient to rate the veteran's urticaria.  The Board 
must consider all of the evidence.  

Giving the veteran the benefit of the doubt, the Board is of 
the opinion that the objective medical evidence reflects 
that, under the old version of the rating schedule, the 
veteran's urticaria meets the criteria for a 50 percent 
rating under Diagnostic Code 7806.  The veteran is competent 
to state the frequency and duration of her outbreaks.  She 
has provided her own testimony and that of her mother.  She 
has furnished calendars documenting the outbreaks.  Medical 
professionals have also provided documentation.  The Board 
finds the veteran credible.  While her outbreaks do not 
always involve multiple body areas and are not always severe, 
they are severe at least one time per month.  This has been 
demonstrated throughout the appeal period.  During the severe 
episodes, multiple body areas are affected.  The evidence of 
record shows the manifestations of the skin disorder during 
these attacks.  They demonstrate the most severe attacks.  
The April 2001 and March 2003 color photographs of the 
veteran's body show that the red lesions are extensive (March 
2003) and can cover almost her entire chest, arms, and legs.  
In addition, her forehead, face, and neck are affected.  At 
times (April 2001), her eyes are completely swollen shut.  
Although she was not examined during a severe episode, this 
other evidence clearly shows the extent of disability during 
the severe attacks that occur 10-12 times per year, according 
to the most recent VA examination report in November 2004.  
While she may not be completely debilitated in terms of her 
ability to work, the manifestations are exceptionally 
repugnant on areas of her body which are visible to others.  
The rating criteria requires that the manifestation be 
exceptionally repugnant for a 50 percent rating.  This is the 
case here.  A 50 percent rating is the maximum rating under 
an applicable diagnostic code prior to August 30, 2002.  

Under the new rating schedule, in order for a higher rating 
to be warranted, her urticaria would need to cause recurrent 
debilitating episodes occurring at least four times during 
the past-12 month period despite continuous immunosuppressive 
therapy.  A VA examiner opined that the veteran did not have 
such recurrent debilitating episodes.  The examiner's opinion 
is competent and uncontradicted in the record.  The veteran 
is not on continuous immunosuppressive therapy.  Although she 
indicated that she tried this type of therapy and found that 
it does not work for her, her skin disorder also does not 
result in recurrent debilitating episodes occurring at least 
four times during the past-12 month period.  As such, the 
criteria for a higher rating is not warranted.  

In sum, resolving the benefit of the doubt in the veteran's 
favor, the criteria for a 50 percent rating is warranted 
under 38 C.F.R. § 4.118, Code 7806 (2002).  Since the 
veteran's claim has been pending prior to the change in the 
rating schedule, the old version may be applied for the 
entire appeal period, which is more advantageous to the 
veteran.  

The evidence supports a 50 percent rating for urticaria.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
urticaria, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time since 
the veteran filed her original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial 50 percent rating is granted for urticaria, 
subject to the law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


